Third District Court of Appeal
                                 State of Florida

                            Opinion filed June 15, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                 ________________

                                  No. 3D16-824
                            Lower Tribunal No. 89-6716
                               ________________

                              Donald A. Williams,
                                      Appellant,

                                          vs.

                              The State of Florida,
                                      Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Cristina M. Miranda, Judge.

      Donald A. Williams, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and WELLS and SALTER, JJ.

      SUAREZ, C.J.

      Following review of Donald A. Williams’ appeal of the denial of his 3.800

motion to correct illegal sentence, it is ordered that said appeal is successive and is

hereby affirmed.
                            ORDER TO SHOW CAUSE

      Furthermore, as it appears that Mr. Williams has submitted multiple pro se

post-conviction appeals in connection with his sentence in circuit court case

numbers F89-6716, F88-25515 and F88-25518,1 we order Mr. Williams to show

good cause within thirty (30) days why he should not be prohibited from filing

with this Court any further pro se appeals, petitions, motions or other proceedings

related to his criminal sentencing in those circuit court cases.

      We note that in Williams v. State, 106 So. 3d 964 (Fla. 3d DCA 2013) this

Court issued an Order precluding Mr. Williams from filing any further pro se

appeals, pleadings, motions, petitions or other papers relating to his conviction in

lower tribunal case number 02-37491(B). We further note that Mr. Williams had

filed 13 pro se appeals in connection with that lower tribunal number and that his

appeals relating to the case numbers pertinent to this matter appear to have

commenced shortly after this Court issued its Order relating to his other case

number.




1 Post-conviction appeals filed by the defendant relating to circuit court case
numbers F89-6716, F88-25515 and F88-25518 include, but are not limited to:
Williams v. State, No. 3D15-2203, 2015 WL 10382398 (Fla. 3d DCA Oct. 1,
2015); Williams v. State, No. 3D15-1910, 2015 WL 5475497 (Fla. 3d DCA Aug.
27, 2015); Williams v State, No. 3D15-960, 2015 WL 3506560 (Fla. 3d DCA
May, 6, 2015); Williams v. State, 163 So. 3d 541 (Fla. 3d DCA 2015); Williams v.
State, 162 So. 3d 1024 (Fla. 3d DCA 2014); Williams v. State, 158 So. 3d 594
(Fla. 3d DCA 2014); and Williams v. State, 156 So. 3d 1100 (Fla. 3d DCA 2014).
                                        2
      We must balance Mr. Williams’ pro se right of access to courts with the

Court’s need to devote its finite resources to legitimate appeals, recognizing the

seriousness of the sanction when the litigant is a criminal defendant. State v.

Spencer, 751 So. 2d 47, 48 (Fla. 1999). After this order to show cause and giving

Mr. Williams an opportunity to respond, this Court may prevent such further

filings. See id. Finally, we hereby notify Mr. Williams that if he fails to show

adequate cause to prevent the issuance of such an order, we will direct the Clerk to

forward a certified copy of this Court’s opinion to the Department of Corrections

for consideration by that institution of disciplinary measures against Mr. Williams

pursuant to sections 944.279(1) and 944.28(2)(a), Florida Statutes (2007).

      Affirmed.




                                         3